United States Court of Appeals
                     For the First Circuit


No. 16-1049

                         JASON BOUDREAU,

                      Plaintiff, Appellant,

                               v.

      STEVE LUSSIER; JOHN LUSSIER; STEVE SOREL; KEVIN PETIT;
  OFFICER KIM CARROLL; OFFICER NATHAN BAGSHAW; SERGEANT WELLER;
        CITY OF CRANSTON; CITY OF WARWICK; DONALD LUSSIER,

                     Defendants, Appellees.



                          ERRATA SHEET


     The opinion of this Court issued on August 21, 2018 is
amended as follows:

     On page 1 of the coversheet, insert "[Hon. William E. Smith,
U.S. District Judge]" below "For the District of Rhode Island"

     On page 21, line 14, delete the word "material" prior to
"misrepresentations and omissions"